Citation Nr: 1526274	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in November 2014, at which time it was remanded for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

The issue of entitlement to a compensable evaluation for bilateral hearing loss has been raised by the record in a May 2015 claim, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The evidence does not reflect current hemorrhoids.


CONCLUSION OF LAW

The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.303 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, an October 2009 letter fully satisfied the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records (STRs) and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains STRs and VA treatment records.  The Veteran had a VA examination in February 2015.  The findings are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The STRs do not show any treatment for hemorrhoids.  The Veteran wrote on a May 1973 medical history report that he had had hemorrhoids.  The anus and rectum were normal at a May 1973 physical examination.  The Veteran wrote in April 2010 that while at Ft. Sill in December 1970 he was treated for an exterior hemorrhoid that was lanced and drained.  He also wrote that each VA doctor who had given him a physical examination had told him about the presence of hemorrhoids.  

February 2005 VA treatment records show that a primary care treating provider wrote that there were no external hemorrhoids.  Subsequent treatment records to March 2015 do not show any complaints, treatment or diagnosis related to hemorrhoids.

In December 2010 a physician who was stationed at Ft. Sill in the 1980s wrote that while he did not remember treating the Veteran for hemorrhoids, he had no doubt that the Veteran would recall such treatment due to its painful nature.

The Veteran had a VA examination in February 2015 at which the diagnosis was status post hemorrhoids excised, resolved, 1970.  He denied hemorrhoids at the time of the examination.  On examination there were no external hemorrhoids and were small skin tags.  The examiner wrote that there was no diagnosis of hemorrhoids.  The examination had been negative for internal and external hemorrhoids.  The Veteran denied hemorrhoids or further treatment since 1970, and the hemorrhoids from service had completely resolved.

The Veteran is competent to report symptoms related to hemorrhoids.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In addition, the Veteran is competent to report that he was diagnosed with hemorrhoids.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   The Board finds the Veteran's report of being diagnosed with hemorrhoids during service to be credible.  However, upon review further review of the record, including the treatment records and examination report that have been associated with the claims file since the November 2014 Board remand, the Board does not find the Veteran's reports of post-service hemorrhoids and related symptoms to be credible.  The post-service treatment records do not show any complaints, treatment or diagnosis related to hemorrhoids.  Furthermore, while the Veteran wrote that each VA doctor who had given him an examination told him about the presence of hemorrhoids, the only mention in the VA treatment records about hemorrhoids, from February 2005, specifically states that there were no external hemorrhoids.  In addition, at the February 2015 VA examination the Veteran denied further hemorrhoids since 1970.  

As a threshold matter in all service connection claims, there must be evidence of a current disability.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The record does not show that the Veteran has been diagnosed with hemorrhoids since he was treated during service.  As such, service connection for this disability must be denied.






ORDER

Service connection for hemorrhoids is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


